DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Newly amended claims 16-19, 22-28, 30 and 31 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the applicant has shifted claims 16 and 24 from a substrate surface that was not exposed to air (in situ)(see original claims 20 and 28) to a substrate surface has an oxide (because the substrate surface was exposed to air)(ex situ) and then removing the oxide (amended claims 16 and 24). The specification discloses removing the oxide in the ex situ treatment [0052].
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 16-19, 22-28, 30 and 31 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim(s) 32 is/are generic to the following disclosed patentably distinct species: 
Species 1: non-treated a substrate surface has an oxide (because the substrate surface was exposed to air (ex situ embodiment), [0052]) and then removing the oxide (claims 16-20, 22-28, 30 and 31)
Species 2:  substrate surface not exposed  to air (in situ embodiment [0053]) (original claims 20 and  28)
 The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
a.) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources or employing different search queries);
b.) the prior art applicable to one invention would not likely be applicable to another invention;
c.) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, paragraph a.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Response to Arguments
Applicant's arguments filed 5/25/21 have been fully considered but they are not persuasive. 
The applicant acknowledges “deposition of tungsten on TiN… deposition is slow and may result in random surface growth and poor deposition conformality”, and the applicant’s representative contends this is good enough. However, paragraph [0006] of the specification disclose “there is a need in the art for methods of conformally and efficiently depositing gap fill films comprising, e.g.,10 tungsten or molybdenum”.  The examiner submits the “slow” deposition with “random surface growth and poor deposition conformality” would not efficiently deposit a gap fill as needed in the art. Therefore, the applicant’s argument is unpersuasive.
The applicant asserts “that this process (as part of gapfill deposition) is not disclosed by the prior art. Accordingly, the amended claims provide a benefit over the deposition identified in paragraph [0004].” The examiner disagrees. The examiner notes the problem of depositing tungsten on titanium nitride is an enablement problem. The specification paragraph [0004] discloses “the reaction of WF6 with the substrate (typically TiN) is very25 slow and exhibits significant incubation delay. This nucleation issue of WF6 on the substrate surface results in random surface growth and poor deposition conformality.” The applicant notes paragraph [0026] presumably show the TiN was oxidized. However, paragraph [0004] only discloses TiN, paragraph [0004] does not disclose the TiN was oxidized. Therefore, the applicant’s argument is not persuasive. 
Regarding compact prosecution, the applicant could easily remover the current 112(a) enablement limitation by limiting the substrate surface to AlN, TiSiN or TiAlN. 



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, does not reasonably provide enablement for forming tungsten on silicon oxide layer or TiON (claim 17, oxide of silicon or TiON) and removing an (silicon) oxide layer (claim 21).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The full scope of the claimed invention must be enabled. See Auto. Techs. Int'l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 1285 (Fed.Cir.2007). The rationale for this statutory requirement is straightforward. Enabling the full scope of each claim is "part of the quid pro quo of the patent bargain." AK Steel, 344 F.3d at 1244. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. "The scope of the claims must be less than or equal to the scope of the enablement" to "ensure[] that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims." Nat'l Recovery Techs., Inc. v. Magnetic Separation Sys., Inc., 166 F.3d 1190, 1195-96 (Fed.Cir.1999).	
Wands factors:
Breadth of claims:
Claim 16 specifically discloses “exposing a substrate surface having at least one feature thereon to a chemical treatment to remove oxides”. 
The claims would encompass depositing tungsten by ALD [specification, 0020] TiSiON (claim 32) or TiON (claim 32) layer but also removing the oxide layer (or removing surface oxidation which could include the entire oxide layer). The examiner notes the independent claims would encompass the dependent claims (see MPEP 2164.08 [R-10.2019]). 
The amount of direction provided by the inventor:
The applicant has not provided any direction regarding how the applicant both deposits on a silicon oxide layer and removes the oxide layer.
The existence of working examples:
The applicant has not provided any direction regarding how the applicant both deposits on a silicon oxide layer and removes the oxide layer.

Claims 32-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, does not reasonably provide enablement for forming tungsten on a TiN layer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 

Wands factors:
Breadth of claims:
The claims would encompass depositing tungsten by ALD [specification, 0020] on TiN (claim 32) layer. The examiner notes the independent claims would encompass the dependent claims (see MPEP 2164.08 [R-10.2019]). 
Regarding claims 16 and 32, the applicant does not disclose the formation of an oxide layer or exposing the substrate to air. (Claim 24 does expose the substrate surface to air and is not rejected in this enablement rejection.)

The specification paragraph [0004] discloses ALD on TiN would result in significant incubation delay and poor deposition conformality. As evidence, paragraph [0004] explicitly discloses “[c]onventionally, the atomic layer deposition (ALD) of tungsten-containing20 materials…the reaction of WF6 with the substrate (typically TiN) is very25 slow and exhibits significant incubation delay. This nucleation issue of WF6 on the substrate surface results in random surface growth and poor deposition conformality.”
Specification paragraph [0005] discloses “[n]ucleation layers using metal silicides (WSix and MoSix) have been used as way a [sic] to overcome the incubation delay issue on various surfaces including (Si, SiO2, TiN, etc.)”.  The applicant admits incubation delay is an issue when depositing tungsten on TiN, but the specification fails to disclose how the applicant overcomes the incubation delay issue.
The amount of direction provided by the inventor:
The specification fails to disclose how the applicant overcomes the incubation delay issue.
Paragraph [0003] discloses “deposition of gap fill thin films, e.g., tungsten- or molybdenum-15 containing thin films, in features with ultra-high aspect ratios is challenging”.
The applicant has not provided any direction regarding how the applicant overcomes the random surface growth and poor deposition conformality when depositing tungsten via ALD on a TiN surface. 
The existence of working examples:
The specification fails to disclose how the applicant overcomes the incubation delay issue.

The applicant has not provided any direction regarding how the applicant overcomes the random surface growth and poor deposition conformality when depositing tungsten via ALD on a TiN surface.

Allowable Subject Matter
	The applicant could put claim 32 into allowance by limiting the substrate surface to AlN, TiSiN or TiAlN. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884.  The examiner can normally be reached on Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY SMITH/Primary Examiner, Art Unit 2817